DETAILED ACTION
Application Summary
The examiner acknowledges receipt of arguments and amendments submitted 6/27/2022. Claims 1 and 14 are amended. Claims 1-20 are presently pending for examination.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Steingisser et al. (US Patent Application Publication 2013/0103047), hereinafter Steingisser.
Regarding claims 1, 11 and 14, Steingisser teaches a delivery device for delivering an implantable leadless pacing device (Steingisser, Fig. 1), the delivery device comprising an outer tubular member including a lumen extending from a proximal end to a distal end thereof (Steingisser, Fig. 2D, outer tube 230); an inner tubular member including a lumen extending from a proximal end to a distal end thereof, the inner tubular member slidably disposed within the lumen of the outer tubular member (Steingisser, Fig. 2B, middle tube 220, ¶[0017]; “according to embodiments of the present invention, both inner member 250 and outer tube 230 are longitudinally moveable with respect to shaft 220 and with respect to handle 21”); a distal holding section fixed to and extending distally from a distal end of the inner tubular member, the distal holding section defining a cavity therein for receiving an implantable leadless pacing device (Steingisser, Fig. 6, holding section 252 extends distally of a distal end of inner tubular member 220, and it is secured to this member because is attached to a pusher rod 250 seated inside inner tubular member 200); a push member having a proximal end and a distal end, the push member slidably disposed within the lumen of the inner tubular member (Steingisser, Fig. 2C, pusher 250, ¶[0018]); a handle assembly (Steingisser, Fig. 2A, handle 210) including at least a first hub portion affixed adjacent to the proximal end of the outer tubular member (Steingisser, Fig. 2D, 212) and a second hub portion affixed to the inner tubular member adjacent to the proximal end of the inner tubular member (Steingisser, Fig. 2B, ¶[0025], shaft 220 is the inner tubular member and it may be rotatable, actuated by 211, which is the second hub portion, therefore the second hub portion is affixed to it). Steingisser teaches a luer coupling, which is a third hub portion, is used to couple the pusher 250 to the handle, which is at the proximal end of the first hub portion, and is portion and affixed adjacent to the proximal end of the push member. Steingisser does not explicitly depict the third hub portion extending proximal of a proximal end of the first hub portion. It would have been obvious to one having ordinary skill in the art for the third hub portion to extend proximal of a proximal end of the first hub portion because this portion is a pusher rod that a person needs to manipulate, thereby the end of the rod likely extends out the back of the handle, to allow a surgeon to manipulate it. Steingisser teaches that the first hub portion, the second hub portion, and the third hub portion move selectively longitudinally relative toe each other along a longitudinal axis of the handle assembly (Steingisser, Fig. 3B, handle 210 releasably couples the two hub portions; they may be locked into place within the handle, or they may move longitudinally or rotationally within their grooves; Steingisser, Fig. 2B, middle tube 220, ¶[0017]; “according to embodiments of the present invention, both inner member 250 and outer tube 230 are longitudinally moveable with respect to shaft 220 and with respect to handle 21”, the pusher is also longitudinally movable relative to other portions and thus longitudinally movable relative to each other). Further regarding claim 14, and also regarding claim 11, Steingisser further teaches that a distal portion of the second hub portion slidably extends into the first hub portion with a proximal portion of the second hub portion extending proximal of a proximal end of the first hub portion (Steingisser, Fig. 3A, second hub portion 211 has the distal end of its lumen 220 inside and slidable and proximal to proximal first hub portion 231/212, with lumen 230). Steingisser does not expressly teach that the distal holding section’s cavity can received an entirety of an implantable leadless pacing device. However, leadless pacing devices come in larger and smaller sizes, and it would have been obvious to one having ordinary skill in the art that a smaller leadless pacing device than the one portrayed by Steingisser would fit entirely into the cavity of the holding portion. It would have been obvious to one having ordinary skill in the art that the same delivery device may be used to implant multiple different form factors of leadless pacing devices, including smaller ones. As an additional benefit, the leadless pacing device fitting entirely into the cavity would reduce the chances that the device would snag or be damaged when passing through other lumina that the holding section passes through on its way to bring the leadless pacing device to the patient’s body.
Regarding claims 2 and 18, Steingisser teaches a first locking mechanism disposed within the handle assembly, wherein the first locking mechanism is configured to releasably lock the first hub portion to the second hub portion (Steingisser, Fig. 3B, the locking mechanism is the set of slits and fixation notches shown in Fig. 3B, and the first and second portion are coupled via the handle 210, ¶0018]). Steingisser teaches that when the first locking mechanism is in its unlocked position, the first hub portion is longitudinally movable relative to the second hub portion (Steingisser, Fig. 3A, ¶[0017-0018], locking notch to lock or unlock the shaft by engaging or disengaging the locking mechanism). Steingisser teaches that the first locking mechanism has a locked position and an unlocked position (Steingisser, Fig. 3B, the locking mechanism is the set of slits and fixation notches shown in Fig. 3B; these different notches and the slot represent locked and unlocked positions). Steingisser does not show the details of how the locking mechanism is of the inner lumen is held inside the handle, but it would have been obvious to one having ordinary skill in the art that the unlocked position of the first locking mechanism allows the first hub portion to be longitudinally movable relative to the second hub portion, in order to allow the catheter to be extended and retracted easily (Steingisser, Fig. 3B, handle 210 releasably couples the two hub portions; they may be locked into place within the handle, or they may move longitudinally or rotationally within their grooves).
Regarding claims 3, 10 and 19, Steingisser teaches locking mechanisms to lock the second hub portion, wherein the second hub portion has a locked position and an unlocked position, and in the unlocked position, the second hub portion is longitudinally moveable (Steingisser, Fig. 3A, ¶[0017-0018]). Steingisser does not explicitly teach that the second hub portion is locked to the third hub portion and that the longitudinal movement is relative to the third hub portion. It would have been obvious to one having ordinary skill in the art that the second hub portion is locked to the third hub portion because the locking mechanism is within the handle that locks and unlocks all lumina; therefore, if the second hub is unlocked, the second hub may move longitudinally while other lumina remain in place.
Regarding claims 12 and 15-17, Steingisser teaches that a distal portion of the third hub portion slidably extends into the second hub portion (Steingisser, Fig. 3A, distal portion of the third hub portion 350 is slidable and extending into the second hub portion 230); this placement also constitutes the distal portion of the third hub portion extending proximal of the proximal end of the second hub portion, and the third hub portion extending proximally of the proximal end of the second hub portion (Steingisser, Fig. 3A).
Regarding claim 13, Steingisser teaches that the third hub portion includes a lumen (Steingisser, ¶[0023-24], the third hub’s push member may have a tubular lumen through which air, a fluid, may pass). Steingisser does not teach a valve member in communication with this lumen. Steingisser teaches a valve member in fluid communication with another lumen of the invention (Steingisser, ¶0019]). It would have been obvious to one having ordinary skill in the art that if there is a valve member in fluid communication with a different lumen of the invention, that the central lumen of the push member may have a valve in member in fluid communication with this lumen, in order to control in ingress or egress of air, a fluid, into the lumen.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Steingisser in view of Swoyer et al. (US Patent Application Publication 2014/0046163), hereinafter Swoyer.
Regarding claim 5, Steingisser does not teach that the locking mechanism involves a rotatable retaining ring. Swoyer teaches that in a telescoping catheter for use in the body, like Steingisser’s telescoping catheter, a rotatable retaining ring may be used to lock the hub portions (Swoyer, ¶[0064]), and this rotatable retaining ring is rotatable about the longitudinal axis of the handle assembly (Swoyer, Fig. 9, locking ring 324). It would have been obvious to one having ordinary skill in the art to use a rotatable retaining ring as the locking mechanism because this arrangement would allow the locking mechanism to be removed entirely if desired.
Regarding claim 6, in the Steingisser invention as modified by Swoyer, the rotatable retaining ring is positioned at a proximal end of the first hub portion (Swoyer, Fig. 9).
Regarding claim 7, it would have been obvious to one having ordinary skill in the art to have the second hub portion extend through the rotatable retaining ring in the modified Steingisser invention, because multiple lumina pass thorugh the rotatable retaining ring in the Swoyer invention (Swoyer, Fig. 9, ¶[0064]). 

Allowable Subject Matter
Claims 4, 8-9 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach or suggest that in the locked position of the first locking mechanism, the inner tubular member is held in tension and the outer tubular member is held in compression, or that in a locked position, the inner tubular member is held in tension, causing a hub section of the distal holding section to contact and apply a proximal force to the distal end of the outer tubular member.

Response to Arguments
Applicant's arguments filed 6/27/2022 have been fully considered but they are not persuasive. The present application teaches that the second hub portion is affixed to the inner tubular member, and that control member 211 may rotate inner tubular member 220 (Steingisser, ¶[0025]); certainly this portion must be affixed to the inner tubular member in order to rotate it. The pull-wire embodiment cited by the applicant is clearly another embodiment, since deflection of the end is different from rotation of the entire tubular member. The other added limitations are obvious according to the reasoning in the updated rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M Piateski whose telephone number is (571)270-7429.  The examiner can normally be reached on 9 AM - 5 PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Erin M Piateski/Primary Examiner, Art Unit 3792